ON MOTION FOR CERTIORARI.
Appellant moves the court to grant him a writ of certiorari to the clerk of the District Court of Bexar County, commanding him to incorporate certain bills of exceptions in the transcript of the case. It appears by affidavit of reputable counsel, filed in behalf of said motion, that a number of exceptions were taken to the argument of counsel for the State, and within three days thereafter, and before the adjournment for the term, he prepared bills of exceptions and tendered them to the district attorney and the district judge, the Hon. George H. Noonan; that the district attorney refused to read them, and the district judge read two, but refused to read the other six, and indorsed the refusal on the same; that counsel then procured bystanders to sign the bills of exceptions, and the same were duly filed by the clerk; that subsequently, without notice to counsel, and in his absence, the district clerk erased his filing mark from said bills of exceptions by order of the district judge. It is further shown, that the bills of exceptions were prepared from the notes of the stenographer who took down the argument and evidence in the case; and the said stenographer and two other reputable citizens signed said bills of exceptions as bystanders. We are of opinion that the order prayed for should be granted, and Henry Unischied, clerk of the District Court of Bexar *Page 467 
County, is commanded forthwith to forward to this court, as a part of the record of said cause, a copy of the said bills of exceptions and papers relating thereto, duly certified, under his hand and official seal.
Certiorari awarded.
Judges all present and concurring.